NOTICE: This opinion is subject to modification resulting from motions for reconsideration under Supreme Court
 Rule 27, the Court’s reconsideration, and editorial revisions by the Reporter of Decisions. The version of the
 opinion published in the Advance Sheets for the Georgia Reports, designated as the “Final Copy,” will replace any
 prior version on the Court’s website and docket. A bound volume of the Georgia Reports will contain the final and
 official text of the opinion.


In the Supreme Court of Georgia



                                                   Decided: May 17, 2020


                       S22A0031. McNABB v. THE STATE.


       BETHEL, Justice.

       A Newton County jury found Christopher McNabb guilty of

malice murder and other offenses in connection with the death of his

infant daughter, Caliyah McNabb. Following the denial of his

motion for new trial, McNabb appeals, arguing that the evidence

presented at trial was insufficient to support his convictions and

that his trial counsel provided ineffective assistance by failing to

object to evidence of his drug use, incidents of physical abuse, and

his relationship to Cortney Bell, Caliyah’s mother. We affirm. 1



       1The crimes occurred on October 7, 2017. On January 23, 2018, a Newton
County grand jury indicted McNabb for malice murder (Count 1), two counts
of felony murder (Counts 2 and 3), second-degree murder (Count 4), aggravated
battery (Count 5), first-degree cruelty to children (Count 6), second-degree
cruelty to children (Count 7), and concealing the death of another (Count 8),
each in regard to Caliyah. Bell was separately indicted for second-degree
      1. (a) Viewed in the light most favorable to the verdicts, the

evidence presented at trial showed the following. In September

2017, McNabb and Bell lived with their two-year-old daughter, C.M.,

in a mobile home in Newton County near Henderson Mill Road and

Highway 36.

      On September 23, 2017, Bell gave birth to Caliyah in a local

hospital. Caliyah remained in the hospital for four days and was



murder, second-degree cruelty to children, and contributing to the deprivation
of a minor. Prior to trial, the State moved to join McNabb’s case with Bell’s
case. Following a hearing, the trial court granted the State’s motion.
       At a joint jury trial held from May 7 to 14, 2019, the jury found McNabb
guilty of all counts against him. The trial court sentenced McNabb to serve life
in prison without the possibility of parole on Count 1 and a consecutive term
of ten years in prison on Count 8. Counts 2 and 3 were vacated by operation of
law, and the remaining counts merged with Count 1. The State has not
challenged this purported merger, and we decline to address it sua sponte. See
Dixon v. State, 302 Ga. 691, 696-698 (4) (808 SE2d 696) (2017).
       Bell was also found guilty of the counts against her. The Court of Appeals
reversed Bell’s convictions for second-degree murder and second-degree cruelty
to children, determining that the evidence presented as to those counts was
insufficient, but affirmed her conviction for contributing to the deprivation of
a minor. See Bell v. State, 362 Ga. App. 687 (870 SE2d 20) (2022). Bell’s case
is not part of this appeal.
       Through trial counsel, McNabb filed a motion for new trial on May 21,
2019, which he amended through new counsel on November 22, 2019, and
February 17, 2020. The trial court held a hearing on the motion, as amended,
on March 23, 2021, and denied the motion on April 1, 2021. McNabb filed a
notice of appeal on April 20, 2021. His case was docketed to this Court’s April
2022 term and submitted for a decision on the briefs.

                                       2
released on September 27. After Caliyah was brought home from the

hospital, Caliyah and C. M. stayed several days with Bell’s cousin,

Megan Sorrells. When the burden of caring for Caliyah, C. M., and

her own children became unsustainable for Sorrells, Bell’s father,

Tim Bell, picked up C. M. and Caliyah and cared for them in his

home. 2 Tim brought C. M. and Caliyah back to Bell and McNabb on

October 6. Tim testified that Caliyah was “healthy,” “fed,” and

“clean” and had no injuries when he left her with Bell and McNabb.

      Craig Weatherford, Bell’s cousin, came to McNabb and Bell’s

home later that night, and he and McNabb used methamphetamine

together. Craig saw Caliyah while he was there, and he testified that

she “looked fine” and was “sleeping good” in a bassinet in the

bedroom.

      Around 5:00 a.m. on October 7, Bell went to sleep on a couch in



      2 Tim’s actions resulted in a dispute with McNabb and Bell after Tim
brought C. M. and Caliyah to his house. That afternoon, Tim called 911 to
report that the children had been “abandoned,” and Bell later called 911 to
report that Tim had taken Caliyah and C. M. Sorrells and others testified that
Bell regularly had bruises from incidents of domestic abuse by McNabb and
had a black eye the day Tim took the children home with him.

                                      3
the living room after being up with Caliyah much of the night. At

5:51 a.m., McNabb added a profile picture to his Facebook account. 3

McNabb’s friend, Shane Kidd, testified that, at 7:41 a.m., McNabb

texted him saying that he was “wigging and tripping” and needed to

get out of the home.4 Kidd testified that, about an hour later,

McNabb sent him another message saying he “couldn’t find the

baby.”

     At some point, McNabb joined Bell on the couch and went to

sleep. Around 10:00 a.m., C. M. woke McNabb and Bell and told

them that Caliyah was gone.5 Bell called her father, her aunt, and

her friend, Melissa Davis, to ask if Caliyah was with them. Davis

walked to McNabb and Bell’s home a few minutes later and saw



     3  The record also shows that, beginning around 10:30 p.m. on October 6
and ending at 9:42 a.m. the following morning, McNabb exchanged a series of
messages with a woman he met online, Courtney Morris, over Facebook
Messenger. At 9:44 a.m., McNabb tried to call Morris, but she did not answer.
      4 Kidd testified that he and McNabb were together and used drugs

several times between the time Caliyah came home from the hospital and the
day she was reported missing. Kidd explained that “wigging and tripping”
meant that McNabb was paranoid from using methamphetamine.
      5 Two crime scene investigators testified that the couch where McNabb

and Bell were sleeping was near two doors that led outside, and that those
were the only ways in and out of the home.
                                     4
McNabb standing on the porch. According to Davis, McNabb

repeatedly said, “They’re going to think I did this.” Davis told him

to “calm down” but felt something “wasn’t right.” Bell was calling

out for Caliyah and told Davis that she thought her grandparents

might have taken Caliyah. At 10:39 a.m., Bell called 911 and

reported that Caliyah was missing. Bell said that the last time she

had seen Caliyah was around 5:00 that morning. Davis then saw

McNabb leave the home and noted that he was not carrying

anything when he left.

     Several officers arrived on the scene a few minutes later and

met Bell. Bell told the officers that Caliyah was missing and that

she had last seen her at approximately 5:00 a.m. Bell said McNabb

told her that he received a text from his father at 9:30 a.m. and that,

at the time, both children were “okay.” Bell stated that a little before

10:30 a.m., C. M. woke her and McNabb, saying that Caliyah was

gone. Bell said McNabb had left and walked toward Highway 36 to

look for Caliyah.

     The owner of the mobile home park and officers at the scene

                                   5
noted that there was no sign of forced entry to the home, including

with regard to a window near Caliyah’s bassinet in the master

bedroom. There was also no blood or any other signs of trauma in

the bedroom or elsewhere in the home. One officer testified that Bell

was “adamant” that she did not suspect that anybody would come

into the home to take Caliyah. A crime scene investigator testified

that, given the lack of signs of forced entry on the doors and window

of the home, it did not appear to be plausible that someone had

broken into the home and kidnapped Caliyah.

     About half an hour after the officers arrived, McNabb

approached the home from the direction of Highway 36. It was

raining at the time. According to those who saw him, McNabb was

sweaty, wet, and muddy, and had “green stuff” on him that

suggested he might be coming from the woods. He also appeared

fidgety, “shady,” and “extremely nervous.”

     McNabb showed one of the officers where he had been in the

woods looking for Caliyah but never explained why he was looking

for her there. An officer noted that McNabb had a flashlight, which

                                 6
McNabb claimed to have been using to find Caliyah. The officer

noted that the sun had been up since around 7:40 a.m. that day.

      A few minutes later, Investigator Jeff Alexander arrived on the

scene and spoke with McNabb and Bell inside the home.

Investigator Alexander then directed a search for Caliyah in the

wooded area where McNabb told deputies he had traveled. He

testified that he found it “very odd” that McNabb had gone to search

for her there.6

      McNabb and Bell were taken to the Newton County Sheriff’s




      6 Investigator Alexander testified that the sheriff’s office would not have
focused its search in the woods had officers not learned that McNabb had gone
there. Another investigator, Wade Freeman, also assisted in the investigation
and learned that there were several “theories” about where Caliyah might be,
including that McNabb’s father, Bell’s grandparents, or a neighbor of Bell and
McNabb’s might have taken Caliyah. Investigator Freeman found no
indication that any of those leads was viable.
      During his testimony, Craig denied that he broke into McNabb and Bell’s
home and kidnapped and killed Caliyah. Tim also testified that he did not go
to the mobile home on the night of October 6 or the morning of October 7 to
take Caliyah from McNabb and Bell and that he would not have done that
without calling to get permission.

                                       7
Office for questioning. 7 McNabb was given Miranda warnings 8

before being interviewed. In the interview, McNabb described his

relationship with Bell’s family, some incidents earlier in the week

involving the children and Tim, and the time he had spent caring for

and feeding Caliyah. He told Investigator Alexander that he fed

Caliyah between 3:30 and 5:00 a.m. on October 7 and then went to

sleep. He said that he woke up at about 9:30 a.m. when his father

texted him and that both girls were asleep in the bedroom at that

time. McNabb then went back to sleep but was later awoken by C.

M., who was crying. He then discovered that Caliyah was not in the

house. After helping Bell search for Caliyah in the home, he left and

started looking for her in the woods. McNabb mentioned that a man

named Matt Lester might want to retaliate against him. 9


      7 According to Investigator Alexander, neither McNabb nor Bell were
under arrest at the time, and the purpose of the interviews was to quickly
gather information about the timeline of Caliyah’s disappearance. Investigator
Alexander said that, at the time, they were considered “persons of interest.”
      8 See Miranda v. Arizona, 384 U. S. 436 (86 SCt 1602, 16 LE2d 694)

(1966).
      9 Other testimony showed that, on September 13, 2017, Kidd and Lester

went to McNabb and Bell’s mobile home to play video games and smoke
methamphetamine. Lester testified that, while he was there, McNabb and

                                      8
     Investigator Alexander testified that McNabb’s timeline,

particularly his statements about Caliyah being fine at 9:30 and

then missing by 10:30, indicated that it was not a “feasible scenario”

that Lester had come into the home and abducted Caliyah.

Investigator Alexander also found it illogical that someone would

retaliate against a person’s child when the person was asleep on a

couch nearby. Investigator Alexander also testified that Tim was

ruled out as a suspect “right away” and that there was no evidence

that McNabb or Bell had significant assets that would make them a

target of a ransom demand. The State also introduced evidence that,

at the time of the crimes, Lester was in jail.

     Investigator Alexander testified that McNabb’s statements

about the amount of time he had spent with Caliyah since her birth

could not be reconciled with other information he had received about

how little McNabb had seen her and how much time Caliyah had



another man jumped on him and punched and kicked him. Lester then ran out
of the home. Lester testified that he never broke into McNabb and Bell’s home
and that he never went there after the day McNabb attacked him. Kidd
testified that McNabb had no “enemies” who would have broken into his home
and kidnapped and killed Caliyah.
                                     9
spent with other family members. Investigator Alexander testified

that, during the interview, McNabb did not ask any questions about

the efforts being made to locate Caliyah. Both McNabb and Bell were

released and escorted home by deputies after the interviews

concluded. 10

     The search for Caliyah continued that afternoon and evening.

A perimeter was set up for the wooded area around the mobile home

park, and K-9 units were brought out to the scene. The dogs were

allowed to sniff some of Caliyah’s clothing and then tracked through

a trail in the woods and across Henderson Mill Road into an area

where logging had been taking place. The dogs were not able to

locate Caliyah in that search. Around 9:00 p.m., the search was

suspended for the evening.




     10 Bell was interviewed by law enforcement officers on October 7 and two
other times thereafter. Audio and video recordings of each interview were
played for the jury. Each time, the jury was instructed that the out-of-court
statements could only be considered against the defendant who made them.
The State also introduced two audio recordings of calls McNabb made to Bell
while he was in jail. In those calls, Bell asked McNabb repeatedly whether he
had been involved in Caliyah’s death, which he denied.

                                     10
     On the morning of October 8, Bell and McNabb were with Pam

Hamby, who is Bell’s mother and McNabb’s aunt, preparing to

appear on television. 11 The search for Caliyah had resumed at that

point. A neighbor who had joined the search came across a log that

was sitting over a hole in the ground that looked “unusual” and “out

of place.” Under the log, there was a pile of twigs and sticks. The

neighbor saw a black string, and when she pulled on it she saw a

blue Nike draw-string bag. She asked someone with her to alert the

police.

     At the time, Deputy Timothy Dickerson was participating in

the search near Henderson Mill Road, and he went to where the bag

had been located. The bag appeared to be wet from the recent rain,

but Deputy Dickerson did not think the bag appeared to have been

there “very long.”

     Investigator Mickey Kitchens arrived on the scene a few


     11  McNabb and Bell are first cousins (Hamby is the sister of McNabb’s
father). The State prepared a diagram showing the family relationships
between McNabb, Bell, Hamby, and other witnesses, many of whom were
related to them. The State referenced that diagram in its opening statement
and twice during witness testimony.
                                    11
minutes later, and he and Deputy Dickerson opened the bag. They

removed several articles of men’s clothing from the bag, which were

later determined to belong to McNabb. Deputy Dickerson and

Investigator Kitchens then saw the top of an infant child’s head and

ear beneath a blanket. The child, who was later identified as

Caliyah, was dead. 12

      Kim Weatherford, Bell’s aunt, learned from her husband that

Caliyah’s body had been found, and she called Bell to tell her. At the

time, Bell was in a vehicle with McNabb, Hamby, and two other

people; they were returning to McNabb and Bell’s home for an

interview with the media.

      After Kim told Bell that Caliyah had been found, Hamby told

McNabb to “run.” Hamby testified that she told McNabb to get out

of the car because she worried that people would believe he killed

Caliyah. McNabb said he was worried that if Caliyah was found near


      12The officer who worked with the dog that tracked Caliyah’s scent the
day she went missing testified that Caliyah’s small size, the fact that she would
not have walked along the trail (and was instead carried), and the fact that she
was wrapped in something would have made it harder for a dog to track her
movements.
                                       12
their home, people would think he and Bell had something to do with

it. When the car stopped at a red light, McNabb said, “They are going

to think it’s me,” and “jumped” out of the car.

     A few minutes later, Bell, Hamby, and the others arrived at the

mobile home park without McNabb. An officer asked Bell if she was

missing a backpack. Bell replied that McNabb had a bag that she

had not seen in a couple days. She described the bag as a Nike

drawstring bag that was blue on one side with a red emblem and red

on the other side with a blue emblem on it. Bell said McNabb kept

the bag with him all the time and carried his clothes in it, but that

she had not seen it in a couple of days. Bell told the officer that when

she learned that Caliyah had been found, McNabb jumped out of the

car and said, “They are going to blame me for it,” and ran away.

     The officer then issued a lookout for McNabb. Investigator

Alexander, who directed the search for McNabb, testified that

McNabb’s flight “raised the level of suspicion” concerning McNabb

because “innocent people don’t run.”

     McNabb entered a gas station on Highway 36 later that

                                  13
afternoon. The cashier testified that McNabb looked “wet and nasty”

and that he told her that he had gotten out of the car when he

learned Caliyah had been found and that he had been running

because the cops were “on his trail.” McNabb, who was acting

“hyper,” told the cashier that he did not “do it.” She called 911 and

asked a customer not to leave her alone with McNabb. McNabb told

the customer that he had been in the woods for two days.

     An officer responded to the 911 call, found McNabb near the

gas station, and arrested him. The officer testified that, when he

found McNabb, he was “soaking wet,” had grass and leaves on his

clothes, and appeared to have been in a wooded area.

     Following his arrest, McNabb was again advised of his

Miranda rights and interviewed. In that interview, McNabb said

that when Kim called Bell to tell her that Caliyah had been found,

Kim repeatedly accused McNabb of killing Caliyah and that he

jumped out of the car because he was scared and did not want to go

back to his home. He also admitted using methamphetamine the

night before Caliyah disappeared but denied that he used his

                                 14
Facebook account after he checked on his daughters at 9:30 a.m.

     The medical examiner performed an autopsy on Caliyah the

next day. The medical examiner testified that under the blue

blanket, Caliyah’s body was wrapped in a gray sleeveless adult T-

shirt. The blanket had stains on it that appeared to be blood, and

there were leaves and other debris inside the bag in which she had

been found, including between her body and the T-shirt.

     The medical examiner noted several injuries to Caliyah’s face

and head, including bruises, multiple fractured bones, an

indentation in her skull, and significant brain damage. These

injuries were “closed head” injuries that would not have resulted in

significant blood spatter. Caliyah had suffered a cut just below her

eye that may have been caused by a sharp object. Caliyah also

suffered blunt force injuries to her mouth that caused her deciduous

teeth to penetrate her gums. The medical examiner testified that

these injuries were likely caused by “huge amount of impact to the

head that resulted in all the fractures” and the injuries to Caliyah’s

mouth. The injuries to Caliyah’s cheek and mouth may have

                                 15
resulted in the bleeding observed on the blanket.

     The medical examiner determined that all of Caliyah’s injuries

were suffered contemporaneously and that she would have died

“relatively rapidly.” She testified that the injuries might have been

caused by a series of blows with an object or by a “crushing injury,”

such as stomping the head against a hard surface or a large object

falling on the head. The medical examiner discounted the possibility

that a television or other heavy object had fallen on Caliyah while

she was asleep in her bed. She noted that the softness of the bed

would have cushioned Caliyah’s head against the blow of a falling

object and that the type of injuries she suffered were more common

when a crushing blow caused the head to be pressed firmly against

a hard surface. She also testified that the presence of leaves around

Caliyah’s body might indicate that she was wrapped in the shirt

while she was in a wooded area.

     The cause of Caliyah’s death was a blunt impact injury to the

head, and the manner of death was homicide. Investigator

Alexander, who was present for the autopsy, testified that, based on

                                  16
his experience, Caliyah’s death was “definitely not” accidental.

     On December 13, 2017, McNabb asked to speak with

Investigator Alexander. McNabb was brought to an interview room,

again given Miranda warnings, and interviewed. In that interview,

McNabb suggested that Kidd killed Caliyah. He also attributed

Caliyah’s death to his use of methamphetamine and the people he

allowed in his home to use drugs.13

     Investigator Alexander testified that he followed up on other

tips and rumors that were circulating in the community about the

crimes, including that Kidd had killed Caliyah. Investigator

Alexander testified that he found no truth to any of those rumors

and that he had not found anyone with a motive to abduct Caliyah.

     (b) McNabb contends that the evidence presented at trial was

constitutionally insufficient to sustain his convictions for malice

murder and concealing the death of another under Jackson v.

Virginia, 443 U. S. 307, 319 (III) (B) (99 SCt 2781, 61 LE2d 560)


     13 In this interview, McNabb also admitted that he hit Bell “a week or
two” before Caliyah was born, causing the black eye that Sorrells and others
observed in the week leading up to Caliyah’s death.
                                    17
(1979). McNabb also argues that the evidence, which was entirely

circumstantial, did not exclude other reasonable explanations for

Caliyah’s death. We disagree with both contentions. 14

      When evaluating the sufficiency of evidence as a matter of

federal due process under the Fourteenth Amendment to the United

States Constitution, the proper standard of review is whether a

rational trier of fact could have found the defendant guilty beyond a

reasonable doubt. See id. This Court views the evidence in the “light

most favorable to the verdict, with deference to the jury’s

assessment of the weight and credibility of the evidence.” (Citation

and punctuation omitted.) Hayes v. State, 292 Ga. 506, 506 (739

SE2d 313) (2013).

      Further, as a matter of Georgia statutory law, “[t]o warrant a

conviction on circumstantial evidence, the proved facts shall not only


      14 McNabb also argues that the evidence was insufficient because the
State’s case was premised on inadmissible character evidence. We address
below McNabb’s claims that his trial counsel provided ineffective assistance by
not objecting to such evidence, but those claims do not affect our assessment of
the sufficiency of the evidence. When we consider the legal sufficiency of the
evidence, we consider all the evidence presented at trial without regard to
whether some of that evidence might have been improperly admitted. See
Virger v. State, 305 Ga. 281, 286 (2) n.3 (824 SE2d 346) (2019).
                                      18
be consistent with the hypothesis of guilt, but shall exclude every

other reasonable hypothesis save that of the guilt of the accused.”

OCGA § 24-14-6. “Not every hypothesis is reasonable, and the

evidence does not have to exclude every conceivable inference or

hypothesis; it need rule out only those that are reasonable.”

(Citation and punctuation omitted.) Cochran v. State, 305 Ga. 827,

829 (1) (828 SE2d 338) (2019). Whether alternative hypotheses are

reasonable, however, is usually a question for the jury, and this

Court will not disturb the jury’s finding unless it is insufficient as a

matter of law. See Graves v. State, 306 Ga. 485, 487 (1) (831 SE2d

747) (2019).

     OCGA § 16-5-1 (a) provides that “[a] person commits the

offense of murder when he unlawfully and with malice aforethought,

either express or implied, causes the death of another human being.”

OCGA § 16-5-1 (b) provides:

     Express malice is that deliberate intention unlawfully to
     take the life of another human being which is manifested
     by external circumstances capable of proof. Malice shall
     be implied where no considerable provocation appears
     and where all the circumstances of the killing show an

                                  19
     abandoned and malignant heart.

“The malice necessary to establish malice murder may be formed in

an instant, as long as it is present at the time of the killing.” Benton

v. State, 305 Ga. 242, 244 (1) (a) (824 SE2d 322) (2019). It is for the

jury to determine from the facts and circumstances presented in

evidence whether a killing is malicious. See id.

     OCGA § 16-10-31 provides, in relevant part, that “[a] person

who, by concealing the death of any other person, hinders a

discovery of whether or not such person was unlawfully killed is

guilty of a felony.” Thus, the State had to prove that McNabb

concealed the fact of Caliyah’s death, and it had to establish that his

doing so delayed or otherwise hindered the discovery that her death

was an unlawful one. See Nazario v. State, 293 Ga. 480, 491 (3) (d)

(746 SE2d 109) (2013) (“As the statutory text indicates, the

gravamen of the offense is conduct that hinders ‘a discovery’ that a

person has been unlawfully killed by concealing that death.”).

     Here, the evidence showed that Caliyah died from blunt force

trauma inflicted to her head. On the morning of October 7, McNabb

                                  20
and Bell reported that Caliyah was missing. The next day, her body

was located under a tree near McNabb’s home wrapped in McNabb’s

clothes and tucked inside McNabb’s bag. See Collett v. State, 305 Ga.

853, 855-856 (1) (828 SE2d 362) (2019) (discussing evidence that

body of child victim was found in brush pile behind her home, that

she had scratch marks and bruising on her face and neck, and that

multiple fibers from appellant’s clothing were found on victim’s

clothing as circumstantial evidence of appellant’s guilt). The jury

was also presented with evidence of McNabb’s drug use and its effect

on his behavior, that he was the last person to see Caliyah before

she was reported missing, and that he behaved bizarrely and

suspiciously after Caliyah was reported missing. See Bennett v.

State, 301 Ga. 874, 877-878 (1) (804 SE2d 360) (2017) (discussing

evidence of appellant’s “almost daily” drug use that could result in

violent behavior, that he was alone with the victim just before her

death, that he presented multiple explanations for how he likely

caused some of her prior injuries, as well as his behavior after

emergency personnel arrived as circumstantial evidence that

                                 21
appellant killed the victim). McNabb later fled and concealed

himself in the woods when he learned Caliyah had been found. See

Rowland v. State, 306 Ga. 59, 65 (3) n.4 (829 SE2d 81) (2019)

(Evidence of “flight . . . and related conduct is admissible as evidence

of consciousness of guilt, and thus of guilt itself.” (citation and

punctuation omitted)). The State also presented testimony that

there was no evidence connecting anyone besides McNabb to

Caliyah’s death, that other leads and rumors had proven fruitless,

and that McNabb’s suggestion that Lester kidnapped and killed

Caliyah as an act of revenge was impossible, given that Lester was

in jail at the time the crimes were committed.

     Despite this evidence, McNabb argues that his convictions

should be overturned because the State failed to produce any direct

evidence that he caused Caliyah’s death. Specifically, McNabb

argues that the evidence was insufficient because, although the

autopsy revealed that Caliyah died from a blunt force injury to her

head, the medical examiner was not able to determine what caused

the impact, how many times Caliyah was struck in the head, or

                                  22
where the injuries were inflicted.

     However,    although    there    was   no   direct   evidence   of

premeditation or the exact manner in which Caliyah was killed, the

evidence presented authorized the jury to determine that the

circumstances of Caliyah’s killing show an abandoned and

malignant heart and that McNabb was the person who inflicted her

injuries. See McKinney v. State, 300 Ga. 562, 566-567 (2) (797 SE2d

484) (2017) (“Although no witnesses observed [the victim’s] death

and the medical examiner could not identify the exact cause of

death, there was sufficient evidence to conclude that she was

murdered” where evidence showed that she was last seen alive in

good health and her body was found hidden in the woods.); Walker

v. State, 296 Ga. 161, 163-164 (1) (a) (766 SE2d 28) (2014) (“Although

the medical examiner may have been unable to explain the precise

mechanism by which [the victim] was asphyxiated, the State

nevertheless offered evidence sufficient to prove that [the appellant]

was the cause of her asphyxiation and that he caused her death

unlawfully and with malice.”). The evidence also authorized the jury

                                 23
to determine that, after the injuries were inflicted, McNabb

concealed Caliyah’s body in such a way that her discovery was

hindered. See Edenfield v. State, 293 Ga. 370, 371-373 (1) (744 SE2d

738) (2013) (evidence sufficient to support conviction for concealing

the death of another where victim was found in a wooded area

wrapped in plastic bags), disapproved on other grounds by Willis v.

State, 304 Ga. 686, 706 (11) (a) n.3 (820 SE2d 640) (2018).

     Thus, viewed in the light most favorable to the verdicts, the

evidence presented at trial supports the jury’s guilty verdicts on the

counts of malice murder and concealing the death of another.

Moreover, the evidence authorized the jury to determine that the

proved facts were not only consistent with McNabb’s guilt but that

they excluded every other reasonable hypothesis as to who

committed the crimes. Thus, when viewed as a whole, the evidence

presented at trial was sufficient to support McNabb’s convictions for

malice murder and concealing the death of another as a matter of

due process and under OCGA § 24-14-6.

     2. McNabb also contends that his trial counsel provided

                                 24
constitutionally ineffective assistance by failing to object to evidence

of McNabb’s drug use, evidence that McNabb physically abused Bell,

and evidence that McNabb and Bell are first cousins. McNabb

argues that this evidence was irrelevant, constituted inadmissible

character evidence, and was introduced solely to cast him in a bad

light.

     To prevail on these claims, McNabb

     has the burden of proving both that the performance of
     his lawyer was professionally deficient and that he was
     prejudiced as a result. To prove deficient performance,
     [McNabb] must show that his trial counsel acted or failed
     to act in an objectively unreasonable way, considering all
     of the circumstances and in light of prevailing
     professional norms. To prove resulting prejudice,
     [McNabb] must show a reasonable probability that, but
     for counsel’s deficiency, the result of the trial would have
     been different. In examining an ineffectiveness claim, a
     court need not address both components of the inquiry if
     the defendant makes an insufficient showing on one.

(Punctuation omitted.) Stuckey v. State, 301 Ga. 767, 771 (2) (804

SE2d 76) (2017) (citing Strickland v. Washington, 466 U. S. 668, 687

(104 SCt 2052, 80 LE2d 674) (1984)). “A strong presumption exists

that counsel’s conduct falls within the broad range of professional


                                  25
conduct.” (Citation omitted.) Ford v. State, 298 Ga. 560, 566 (8) (783

SE2d 906) (2016).

     (a) McNabb first argues that his trial counsel performed

deficiently by failing to object to evidence of his drug use and that

he physically abused Bell. We disagree.

     Trial counsel filed a motion in limine to exclude, among other

evidence, evidence of McNabb’s drug use and alleged acts of abuse

against Bell. Counsel testified at the hearing on McNabb’s motion

for new trial, and the record of the pre-trial hearing on McNabb’s

motion in limine reflects, that he agreed with the prosecutor that

McNabb’s drug use during the two weeks from the time Caliyah was

born until her death could be admitted at trial. Counsel testified

that such evidence was “probably going to be admissible for purposes

of showing [McNabb’s] state [of] mind and other admissible reasons

other than just his character or his use of drugs.” Counsel further

testified that McNabb had used methamphetamine for several years

and that counsel made an agreement with the prosecutor that

narrowed down the evidence the State would seek to admit to just

                                 26
the two-week period leading up to Caliyah’s death, when the

evidence suggested that methamphetamine use affected McNabb’s

ability to care for Caliyah and his behavior generally. The

agreement also limited the prosecutor’s discussion of abuse of Bell

by McNabb to incidents occurring in the two weeks leading up to

Caliyah’s death. In light of this agreement, the trial court did not

rule on the portion of McNabb’s motion in limine relating to evidence

of drug use and denied McNabb’s motion as to evidence of domestic

abuse between McNabb and Bell.

     Trial counsel testified that he believed he had a better chance

to convince the prosecutor that certain evidence should be excluded

than he would have with the trial court and that the process he used

was more efficient. Counsel referred to the agreement as

“strategically significant” and “a strategic victory for reducing the

amount of really bad things that could have come in” and testified

that he was “very happy” with the outcome of the meetings. Counsel

testified that, had he not believed that his discussions with the

prosecutor had been helpful to McNabb, he would have taken his

                                 27
specific objections back before the trial court. Counsel also testified

that he consciously decided not to make some objections at trial in

order to avoid highlighting specific testimony for the jury.

     The record also showed that McNabb’s trial counsel referred to

McNabb’s drug use in his opening statement and closing argument.

Counsel did so in the context of arguing to the jury that McNabb’s

drug use and his heavily tattooed appearance were reasons he

became the prime suspect in the case.

     As we have discussed, “[r]easonable trial strategy and tactics

do not amount to ineffective assistance of counsel.” (Citation and

punctuation omitted.) Griffin v. State, 309 Ga. 860, 866 (849 SE2d

191) (2020). “[M]erely arguing that there is another, or even a better,

way for counsel to have performed” is not enough. (Citation and

punctuation omitted.) Id. at 867. “The mere fact that present counsel

would have pursued a different strategy does not render trial

counsel’s strategy unreasonable.” (Citation and punctuation

omitted.) Stanley v. State, 283 Ga. 36, 41 (1) (c) (656 SE2d 806)

(2008).

                                  28
     Here, McNabb has failed to prove that his trial counsel

performed deficiently in regard to the evidence of McNabb’s drug use

and abuse of Bell and the use of that evidence at trial. It is clear that

counsel made a strategic choice to pursue an agreement with the

prosecutor after initially filing a motion in limine to exclude the

evidence at issue. That strategy was not objectively unreasonable,

particularly in light of counsel’s representation that he would have

pressed his objections had he not obtained a favorable outcome with

the prosecutor, and it was not unreasonable for trial counsel to

believe he received a more favorable outcome in his negotiations

with the prosecutor than he might have received by pressing his

motion with the trial court, as much of the evidence of drug use and

physical abuse could have been admitted as intrinsic evidence of the

crimes. See Harris v. State, 310 Ga. 372, 377 (2) (b) (850 SE2d 77)

(2020) (“Evidence is admissible as intrinsic evidence . . . when it is

(1) an uncharged offense arising from the same transaction or series

of transactions as the charged offense; (2) necessary to complete the

story of the crime; or (3) inextricably intertwined with the evidence

                                   29
regarding the charged offense.” (citation and punctuation omitted)).

Moreover, even though some of the evidence indicated that McNabb

physically abused Bell before Caliyah’s birth and was admitted at

trial despite counsel’s agreement with the prosecutor, trial counsel

testified that he withheld objections to some testimony so as not to

highlight damaging information for the jury. This, too, is a matter

of trial strategy, and McNabb has not shown that it was objectively

unreasonable for his trial counsel not to renew his objection to this

particular testimony at trial. See Walker v. State, 308 Ga. 33, 39 (3)

(a) (838 SE2d 792) (2020) (trial counsel’s decision to forgo objections

to several statements by witness so as not to give them “validity” or

draw “attention” or “focus” to such statements was reasonable trial

strategy). This claim of ineffective assistance therefore fails.

     (b) McNabb also argues that trial counsel performed deficiently

by failing to object to evidence that McNabb and Bell are first

cousins on the grounds that this evidence was irrelevant, was

inadmissible character evidence, and was more prejudicial than

probative. We disagree.

                                  30
     Many of the witnesses who testified at trial were related to

McNabb or Bell, or both. The State created a diagram showing the

family relationship between those witnesses and the defendants,

which was admitted into evidence. The State used the diagram

during its opening statement and twice during witness testimony

and also asked several witnesses how they were related to other

witnesses, McNabb, and Bell. In addition to identifying how some of

the witnesses knew each other and the defendants, the evidence

showed that McNabb and Bell are first cousins.

     McNabb’s trial counsel did not object to this evidence, including

the use of the diagram. In denying McNabb’s motion for new trial,

the trial court determined that the failure to object did not constitute

deficient performance because the evidence was admissible and

because its probative value in explaining relationships between the

witnesses and defendants outweighed any prejudicial impact the

evidence might have had, thus satisfying the balancing test under




                                  31
OCGA § 24-4-403 (“Rule 403”).15 We agree with the trial court’s

determination that trial counsel did not perform deficiently because

objections to this evidence on the bases now asserted by McNabb

would have been meritless.

     (i) First, the evidence of the familial relationships between

some of the witnesses, McNabb, and Bell was relevant to the issues

in the case, as the trial court implicitly determined in its ruling on

McNabb’s motion for new trial. “Relevant evidence” is defined as

that evidence which has “any tendency to make the existence of any

fact that is of consequence to the determination of the action more

probable or less probable than it would be without the evidence.”

OCGA § 24-4-401 (“Rule 401”). “This is a binary question — evidence

is either relevant or it is not.” (Citation omitted.) Moon v. State, 312

Ga. 31, 51 (3) (a) (860 SE2d 519) (2021). “The standard for relevant

evidence is a liberal one, and such evidence is generally admissible




     15 Rule 403 provides that “[r]elevant evidence may be excluded if its
probative value is substantially outweighed by the danger of unfair prejudice,
confusion of the issues, or misleading the jury or by considerations of undue
delay, waste of time, or needless presentation of cumulative evidence.”
                                     32
even if it has only slight probative value.” (Citation and punctuation

omitted.) McClain v. State, 303 Ga. 6, 10 (3) (810 SE2d 77) (2018).

     Here, the nature of the relationships between the witnesses

and defendants was relevant, as the jury’s understanding of a

familial relationship between a defendant and a witness could affect

the jury’s assessment of the witness’s credibility or potential bias

and provide context for the witness’s testimony. Moreover, a

“witness’s relationship to the parties may always be proved for the

consideration of the jury.” OCGA § 24-6-622. Therefore, any

objection to this evidence as irrelevant would have been futile, and

the failure to make such an objection cannot form the basis of a claim

of ineffective assistance. See Matthews v. State, 311 Ga. 531, 545-

546 (4) (a) (858 SE2d 718) (2021).

     (ii) Second, McNabb argues that his trial counsel performed

deficiently by not objecting to the evidence that he and Bell are first

cousins as impermissible character evidence. McNabb argues that

an objection under OCGA § 24-4-404 (b) (“Rule 404 (b)”) and Rule

403 would have excluded this evidence. We disagree that his trial

                                  33
counsel performed deficiently by failing to make this objection.

     Rule 404 (b) provides in relevant part that “[e]vidence of other

crimes, wrongs, or acts shall not be admissible to prove the character

of a person in order to show action in conformity therewith. It may,

however, be admissible for other purposes[.]” However, none of the

evidence of the family relationships between McNabb, Bell, and the

witnesses to whom they are related was evidence of “other crimes,

wrongs, or acts” such that the prohibitions of Rule 404 (b) were

implicated by its admission.

     Moreover, McNabb has not shown that the evidence would

have been excluded under Rule 403 had his trial counsel objected on

that basis. Here, in ruling on McNabb’s motion for new trial, the

trial court determined that the probative value of the evidence of the

family relationships outweighed any prejudicial effect and that any

objection made by trial counsel on this basis would have been

meritless. We agree. See Olds v. State, 299 Ga. 65, 70 (2) (786 SE2d

633) (2016) (noting the well-established principles that “[t]he major

function of Rule 403 is to exclude matter of scant or cumulative

                                 34
probative force, dragged in by the heels for the sake of its prejudicial

effect” and that “the exclusion of evidence under Rule 403 is an

extraordinary remedy which should be used only sparingly”

(citations and punctuation omitted)).

     In light of the foregoing, any objection to the evidence of the

family relationships between McNabb, Bell, and the witnesses to

whom they were related under Rules 404 (b) and 403 would have

been meritless, and “[t]he failure to make a meritless objection is not

deficient performance.” Walker v. State, 306 Ga. 637, 645 (2) (b) (832

SE2d 783) (2019). Because McNabb has not shown that his trial

counsel performed deficiently by failing to make this objection, this

claim of ineffective assistance fails.

     Judgment affirmed. All the Justices concur.




                                   35